DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Horovitz et al. (U.S. Pub. 2003/0039299) in view of Yannopoulos et al. (U.S. Patent 4,397,888).
Regarding claims 1 and 10, Horovitz discloses (Figs. 1-4) a gas sensor (see par. [0002]), comprising:
a heat sensitive resistive element 20 (see pars. [0020] and [0124]) having at least a pair of electrodes 40 [0126];
a lead part 50 which is electrically connected to the heat sensitive resistive element 20 by welding [0126], while having no inclusions (implicit: spot welding: [0126]); and
a gas molecule adsorption material 30 (see pars. [0021], [0033], and [0125]; is made of a metal oxide, for example Tin oxide: see par. [0102]; Table 1) which is thermally coupled to the heat sensitive resistive element 20 (as shown in Figs. 1-2; [0125]) and adsorbs molecules (see pars. [0021], [0033], etc.), wherein adsorbed specific gas molecules are desorbed by heating (see pars. [0033], [0106], and [0114]) to further change a temperature of the porous gas molecule adsorption material due to desorption (see pars. [0106] and [0114]).
Regarding claim 10, Horovitz also discloses a step of maintaining the gas sensor at a constant temperature [0156];
a heating step of heating the porous gas molecule adsorption material 30 [0033]; and
a detecting step of detecting a specific gas according to change in an output of the heat sensitive resistive element due to the heating (see pars. [0033] and [0037]).
Regarding claims 1 and 10, Horovitz does not disclose a porous gas molecule adsorption material has a pore, and adsorbs molecules with a diameter smaller than a diameter of the pore.
Yannopoulos discloses a porous gas molecule adsorption material has a pore (i.e. stannic oxide, AKA tin oxide has a porosity: col. 3, lines 28-34), and adsorbs molecules (col. 3, lines 28-34) with a diameter smaller than a diameter of the pore (implicit, since adsorption takes place/is optimized: col. 3, lines 31-34).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Horovitz’s device/method so that the porous gas molecule adsorption material has a pore, and adsorbs molecules with a diameter smaller than a diameter of the pore, as taught by Yannopoulos.
Such a modification would optimize the adsorption of the gas (Yannopoulos: col. 3, lines 31-34).

Regarding claim 3, Horovitz is applied as above, and discloses that the heat sensitive resistive element 20 is formed by forming a thin film element layer into a film [0124]-[0125] on a substrate 15 [0124].
Horovitz does not disclose the substrate has a thickness of 10 μm to 100 μm (but does disclose that the HTD layer may be 3-10 μm: [0100], so the substrate is on a similar scale: see Fig. 2).
However, such a modification would be merely a change in size/proportion of the substrate, which is obvious.  See MPEP 2144.04(IV)(A).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Horovitz’s device so that the substrate has a thickness of 10 μm to 100 μm.


Regarding claim 7, Horovitz discloses (Figs. 1-4) a heating and/or cooling element 20 [0124]-[0125]) which maintains the gas sensor at a constant temperature [0156].

Regarding claim 8, Horovitz discloses (Figs. 1-4) the heating and/or cooling element 20 is a thermoelectric element (see pars. [0020], [0023], [0124]-[0125]).

Regarding claim 9, Horovitz discloses (Figs. 1-4) a gas detection device [0002], comprising: the gas sensor [0002]; and a heating and/or cooling device 20 which maintains the gas sensor at a constant temperature (see pars. [0023] and [0156]).

Regarding claim 11, Horovitz discloses (Figs. 1-4) in order to detect the specific gas, an output of a reference gas is measured in advance (i.e. comparing to a known sensor response: [0156], [0205]).

Regarding claim 12, Horovitz discloses (Figs. 1-4) in the detecting step, a concentration of the specific gas (nitrobenzene, for example: [0205]) is detected by comparing a measurement result of the output of the reference gas with a measurement result of an output of the specific gas in advance (see pars. [0156], [0205]).

Regarding claim 19, Horovitz discloses the porous gas molecule adsorption material 30 is formed into a film on a surface of the heat sensitive resistive element (as shown in Figs. 1-2; [0125]), and a thickness of the formed porous gas molecule adsorption material is 1 μm to 5 μm (i.e. can be 3 μm: [0100]).

Claims 2, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Horovitz et al. (U.S. Pub. 2003/0039299) in view of Yannopoulos et al. (U.S. Patent 4,397,888), and further in view of Sukegawa et al. (U.S. Pub. 2008/0295590).

Regarding claim 2, Horovitz is applied as above, and further discloses the lead part 50 is formed of a weldable material [0126].
Horovitz does not disclose the lead part has a thermal conductivity of 5 W/m-K to 25 W/m-K and a cross-sectional area of 0.001 mm2 to 0.03 mm2.
Sukegawa discloses that thermal conductivity and a cross-sectional area are result- effective variables (see par. [0076]; Equaiton 6) that can be optimized to improve the heat flow and minimize heat loss.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Horovitz’s device so that the lead part has a thermal conductivity of 5 W/m-K to 25 W/m-K and a cross-sectional area of 0.001 mm2 to 0.03 mm2, as taught by Sukegawa.  See MPEP 2144.05(II).

Regarding claim 17, Horovitz is applied as above, and discloses that the heat sensitive resistive element 20 is formed by forming a thin film element layer into a film [0124]-[0125] on a substrate 15 [0124].
Horovitz does not disclose the substrate has a thickness of 10 μm to 100 μm (but does disclose that the HTD layer may be 3-10 μm: [0100], so the substrate is on a similar scale: see Fig. 2).
However, such a modification would be merely a change in size/proportion of the substrate, which is obvious.  See MPEP 2144.04(IV)(A).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Horovitz’s device so that the substrate has a thickness of 10 μm to 100 μm.

Regarding claims 18 and 20, Horovitz discloses the porous gas molecule adsorption material 30 is formed into a film on a surface of the heat sensitive resistive element (as shown in Figs. 1-2; [0125]), and a thickness of the formed porous gas molecule adsorption material is 1 μm to 5 μm (i.e. can be 3 μm: [0100]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Horovitz et al. (U.S. Pub. 2003/0039299) in view of Yannopoulos et al. (U.S. Patent 4,397,888), and further in view of in view of Kanehori (U.S. Pub. 2004/0194546).

Regarding claim 5, Horovitz is applied as above, but does not disclose the lead part is formed into a foil-like lead frame shape.
Kanehori discloses the lead part is formed into a foil-like lead frame shape [0033].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Horovitz’s device so that the lead part is formed into a foil-like lead frame shape, as taught by Kanehori.
Such a modification would facilitate the positioning and connection of the leads and electrodes (Kanehori: [0033]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Horovitz et al. (U.S. Pub. 2003/0039299) in view of Yannopoulos et al. (U.S. Patent 4,397,888), and further in view of in view of Nitta et al. (U.S. Patent 4,080,564).

Regarding claim 6, Horovitz is applied as above, but does not disclose the heat sensitive resistive element is a thermistor.
Nitta discloses the heat sensitive resistive element is a thermistor (col. 3, lines 23-35).
Since the art recognizes that Nitta’s thermistor is an equivalent of Horovitz’s HTD (20), and known for the same purpose of detecting a change in resistance to measure a sensed quantity, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Horovitz’s device so that the heat sensitive resistive element is a thermistor, as taught by Nitta.  See MPEP 2144.06(II).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot in view of the new grounds of rejection.
Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852